

114 S766 RS: Driver Privacy Act of 2015
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 239114th CONGRESS1st SessionS. 766[Report No. 114–147]IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mr. Hoeven (for himself, Ms. Klobuchar, Mr. King, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 28, 2015Reported by Mr. Thune, without amendmentA BILLTo limit the retrieval of data from vehicle event data recorders, and for other purposes.
	
 1.Short titleThis Act may be cited as the Driver Privacy Act of 2015. 2.Limitations on data retrieval from vehicle event data recorders (a)Ownership of dataAny data retained by an event data recorder (as defined in section 563.5 of title 49, Code of Federal Regulations), regardless of when the motor vehicle in which it is installed was manufactured, is the property of the owner, or, in the case of a leased vehicle, the lessee of the motor vehicle in which the event data recorder is installed.
 (b)PrivacyData recorded or transmitted by an event data recorder described in subsection (a) may not be accessed by a person other than an owner or a lessee of the motor vehicle in which the event data recorder is installed unless—
 (1)a court or other judicial or administrative authority having jurisdiction— (A)authorizes the retrieval of the data; and
 (B)to the extent that there is retrieved data, the data is subject to the standards for admission into evidence required by that court or other administrative authority;
 (2)an owner or a lessee of the motor vehicle provides written, electronic, or recorded audio consent to the retrieval of the data for any purpose, including the purpose of diagnosing, servicing, or repairing the motor vehicle, or by agreeing to a subscription that describes how data will be retrieved and used;
 (3)the data is retrieved pursuant to an investigation or inspection authorized under section 1131(a) or 30166 of title 49, United States Code, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data, except that the vehicle identification number may be disclosed to the certifying manufacturer;
 (4)the data is retrieved for the purpose of determining the need for, or facilitating, emergency medical response in response to a motor vehicle crash; or
 (5)the data is retrieved for traffic safety research, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data.
				3.Vehicle event data recorder study
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit to Congress a report that contains the results of a study conducted by the Administrator to determine the amount of time event data recorders installed in passenger motor vehicles should capture and record for retrieval vehicle-related data in conjunction with an event in order to provide sufficient information to investigate the cause of motor vehicle crashes.
 (b)RulemakingNot later than 2 years after submitting the report required under subsection (a), the Administrator shall promulgate regulations to establish the appropriate period during which event data recorders installed in passenger motor vehicles may capture and record for retrieval vehicle-related data to the time necessary to provide accident investigators with vehicle-related information pertinent to crashes involving such motor vehicles.September 28, 2015Reported without amendment